Title: To James Madison from Rufus King, 1 May 1801
From: King, Rufus
To: Madison, James


No. 16.
Dear Sir,
London May 1. 1801.
Having learned that the Law which prohibited our commercial intercourse with France had ceased, and judging that great numbers of our Vessels would be immediately cleared out for the different Ports of that Country, and probably, among others, for Ports in a State of Blockade, I wrote a Note to this Effect to Lord Hawkesbury, and requested that immediate Instructions should be given to the Commanders of the cruising and investing Ships, to warn and turn away, instead of detaining for adjudication, such of our Vessels as might be met on their way to the Ports of France which are blockaded by the English Forces; and I yesterday went to Lord St. Vincent to Enquire whether these orders had been given: his Lordship told me that although my Letter had not reached his Department, he thought the request so entirely reasonable that he would that evening dispatch the requisite orders to comply with it.
From Lord St. Vincents I went to Lord Hawkesbury, agreeably to his appointment, and upon the Subject which, notwithstanding my unremitted attention bestowed in every Quarter likely to promote its progress, has been so long delayed: his Lordship, after expressing his regret that the business had not been settled before Lord Grenville went out of office, and excusing the delay which, on several accounts, had since taken place, told me that so far as regarded himself he had, in respect to the settlement of the affair of the Debts, come to a decision: that he must, however, confer with his Colleagues, and particularly with the Lord Chancellor Eldon, but that he was himself disposed to close with the offer which I had made, and which is mentioned in more than one of my Letters. On my suggesting the great disadvantage of farther delay, arising from a minute examination of the Subject by the Chancellor, he replied that he would have a conversation with him, and that he presumed that his Opinion might be formed from a general view of the Question, and therefore that no considerable delay would be likely to happen.
Upon the other Points I have great hopes we shall not experience much difficulty; but, in the system of this Country, there are many and insuperable reasons why every thing of this sort, advances but slowly; and, in the present situation of the executive power, these Tendencies to delay are considerably encreased.
The reform of the Admiralty Courts, a measure of the greatest importance, and which I expected would have been completed before this Time, has been found more difficult than was at first supposed; and, instead of being effected by mere orders of the Executive Power, as was intended, a Law has been thought necessary, and the Bill is now before Parliament. I have had several meetings with Sir William Scott upon the Subject, who is charged with its execution, and professes to be solicitous that the Reform should give us reasonable and full satisfaction.
I have endeavoured to understand the variety and nature of the Admiralty Process, and think, notwithstanding the objection of innovation, that the practice of these Courts, as well as their Process will receive some very material improvements. You will see by the Debates of the House of Commons, that both sides unite in the acknowledgment of the great injury which we have suffered from the ignorant, vexatious, unjust and, as Mr. Hobhouse called them, corrupt Decisions of the West India and Halifax Courts. I shall send you copies of the Papers laid before Parliament upon this Subject.
It is to the opinion which has of late become general in the House of Commons, respecting the injuries which we have sustained from the Depredations upon our Commerce, added to others derived from a comparison of our conduct with that of other neutral Nations, that we owe a temper more favourable, than has heretofore existed, in respect to our affairs.
It seems to be generally believed that the late Emperor of Russia suffered a violent death: the accounts differ only in respect to the Agents, and means employed in its execution. The effect of this change upon the northern League is not yet fully ascertained. Here it is hoped and believed that it offers an opportunity for mutual explanations which may put an end to farther hostility in that Quarter.
Lord St. Helens, formerly Mr. Fitzherbert, who negotiated the American Treaty of Peace, is named for St. Petersburgh; and the last Packet brought official accounts that Russia and Denmark had receded from their former determination, to exclude the English from the north of Germany by closing the Elbe, the Weser and the Emms against them; and not only that these Ports were again free, but that the Prohibitions against the exportation of Corn and Naval Stores from the Ports of Russia and Prussia are also revoked. Exclusive of the Events which have happened in the north, the encreased facilities which the English Trade has lately experienced in the Ports of France and Holland, may have contributed to produce this change of measures.
A report which arrived yesterday from Paris, but which needs confirmation, states the complete success of Abercrombie in Egypt. With perfect respect and Esteem, I have the honour to be, Dear Sir, Your obedt. & faithful Servt.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). In a clerk’s hand; unsigned; docketed by Wagner as received 21 July.



   
   In King’s dispatch no. 100 he reported his efforts to persuade the British to reform the West Indian admiralty courts. On 22 Jan., he said, orders had been sent to close all except two such courts, one in Jamaica and the other in the Windward Islands. Reform proposals, originating either with King or the British themselves, included the establishment of regular salaries for the judges of these courts and the appointment of “men of Learning and abilities” to preside over them. In addition, the British at King’s request had recalled one of the naval officers whose conduct was a particular grievance of Americans, Sir Edward Pellew, captain of the Cleopatra; Pellew “had vexed our trade upon our own Coast” (King to secretary of state, 23 Jan. 1801 [DNA: RG 59, DD, Great Britain, vol. 9]; Perkins, First Rapprochement, pp. 84–86). King enclosed a copy of the reform bill in his 19 May dispatch.



   
   William Scott, Lord Stowell, was brother to Lord Eldon and a judge of the High Court of Admiralty, 1798–1828.


